DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2021 was filed on the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,259,366. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed subject matter of US 11,259,399 is claimed in the instant application.

The subject matter claimed in the instant application of claims 1-16 corresponds to the subject matter of claims 1-16 of U.S. 11,259,366; the details are as follows:
Claim 1 of the instant application recites, “a control circuit for a vapor provision system comprising: a first controller with capability to control a first set of components in the vapor provision system; a second controller with capability to control a second set of components in the vapor provision system, at least one component in the second set being also in the first set; and a communication link between the first controller and the second controller by which at least one of the first controller or the second controller can monitor operation of the other of the first controller or the second controller, wherein: the first controller and the second controller have capability to control the at least one component by switching it between an on state and an off state; and one or both of the first controller and the second controller is operable to, via the communication link, detect a fault with the capability of the other of the first controller or the second controller to control the at least one component and, in response, assume control of the at least one component,” (similar elements recited in claim 1 of U.S. 11,259,366).
Claim 2 of the instant application recites, “the control circuit according to claim 1, in which the at least one component comprises an electrical heating element, and the capability to control the at least one component comprises controlling provision of electrical power from a battery to the electrical heating element,” (similar elements recited in claims 1+2 of U.S. 11,259,366).
Claim 3 of the instant application recites, “the control circuit according to claim 2, in which the fault comprises an inability of the other of the first controller or the second controller to discontinue provision of electrical power to the electrical heating element,” (similar elements recited in claims 1+2+3 of U.S. 11,259,366).
Claim 4 of the instant application recites, “the control circuit according to claim 2, in which the operability of one or both of the first controller and the second controller to assume control of the at least one component comprises stopping the provision of electrical power to the electrical heating element,” (similar elements recited in claims 1+2+4 of U.S. 11,259,366).
Claim 5 of the instant application recites, “the control circuit according to claim 1, in which one or both of the first controller and the second controller is further configured to, in response to detecting a fault with the other of the first controller and the second controller, place the vapor provision system in an inoperable state,” (similar elements recited in claims 1+5 of U.S. 11,259,366).
Claim 6 of the instant application recites, “the control circuit according to claim 1, in which one or both of the first controller and the second controller is further operable to store information regarding a fault detected with the other of the first controller and the second controller,” (similar elements recited in claims 1+6 of U.S. 11,259,366).
Claim 7 of the instant application recites, “the control circuit according to claim 1, in which the second set of components comprises an electrical heating element only,” (similar elements recited in claims 1+7 of U.S. 11,259,366).
Claim 8 of the instant application recites, “the control circuit according to claim 1, in which the first set of components and the second set of components are the same,” (similar elements recited in claims 1+8 of U.S. 11,259,366).
Claim 9 of the instant application recites, “the control circuit according to claim 8, in which one or both of the first controller and the second controller is further operable to, in response to detecting a fault with the other of the first controller and the second controller, assume control of all components in the first set and the second set,” (similar elements recited in claims 1+8+9 of U.S. 11,259,366).
Claim 10 of the instant application recites, “the control circuit according to claim 1, in which, except for the at least one component, the first set of components is different from the second set of components,” (similar elements recited in claims 1+10 of U.S. 11,259,366).
Claim 11 of the instant application recites, “the control circuit according to claim 1, in which monitoring operation of the other of the first controller and the second controller comprises sending polling queries to that other controller via the communication link, and detecting a fault comprises noting an absence of a reply to a polling query or noting a reply to a polling query that reports a fault,” (similar elements recited in claims 1+11 of U.S. 11,259,366).
Claim 12 of the instant application recites, “the control circuit according to claim 1, in which detecting a fault comprises noting a fault reporting message received via the communications link,” (similar elements recited in claims 1+12 of U.S. 11,259,366).
Claim 13 of the instant application recites, “the control circuit according to claim 1, in which at least one of the first controller and the second controller comprises a microcontroller,” (similar elements recited in claims 1+13 of U.S. 11,259,366).
Claim 14 of the instant application recites, “a vapor provision system comprising the control circuit according to claim 1, an electrical heating element and a battery,” (similar elements recited in claims 1+14 of U.S. 11,259,366).
Claim 15 of the instant application recites, “a control section for a vapor provision system, the control section housing the control circuit according to claim 1 and a battery,” (similar elements recited in claims 1+15 of U.S. 11,259,366).
Claim 16 of the instant application recites, “the control section according to claim 15, configured to be separably connectable with a cartomizer section. the cartomizer section and the control section together forming the vapor provision system,” (similar elements recited in claims 1+15+16 of U.S. 11,259,366).

Allowable Subject Matter
Claims 1-16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art of record fails to disclose, teach, suggest or provide one or both of the first controller and the second controller is operable to, via the communication link, detect a fault with the capability of the other of the first controller or the second controller to control the at least one component and, in response, assume control of the at least one component combined with the remaining limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/Examiner, Art Unit 2831